Citation Nr: 1809687	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service connected left knee disability.  

2.  Entitlement to service connection for bilateral leg numbness, to include as secondary to service connected low back disability and/or left knee disability.  

3.  Entitlement to an effective date earlier than September 20, 2011, for the grant of a 40 percent rating for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, January 2013 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned in June 2016 and a copy of that transcript is of record.  

The Board acknowledges that in November 2016 the Veteran filed a notice of disagreement (NOD) with a September 2016 rating decision.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) notes receipt of the NOD as to these claims.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and additional action is pending, no further action on the part of the Board is warranted at this time.

The issues of entitlement to service connection for a right knee disability and numbness of the bilateral legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO continued a 20 percent rating for the Veteran's low back disability.  The Veteran did not file a timely notice of disagreement; therefore the decision became final.  

2.  On September 20, 2011, the RO received the Veteran's claim for a higher rating for his low back disability; an increase in disability is not factually ascertainable within one year prior to September 20, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to September 20, 2011, for the award of a 40 percent rating for a low back disability have not been met. 38 U.S.C. §§ 5101, 5110, 7105 (2012); 38 C.F.R. §§ 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The matter adjudicated below arises from a notice of disagreement with the effective date assigned in the September 2014 rating decision granting a 40 percent rating for the Veteran's low back disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issues); 38 C.F.R. § 3.159 (b) (3) (i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Earlier Effective Date

The Veteran contends that the effective date for the 40 percent rating for his low back disability should be September 18, 2009.  See June 2016 Board hearing transcript.  

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110 (b) (2) (2012); see also 38 C.F.R. § 3.400 (o) (2) (2017); Harper v. Brown, 10 Vet. App. 125 (1997). 

With regard to the criteria for establishing a 40 percent rating for a low back disability, under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Turning to the evidence of record, in a January 1990 rating decision, the RO granted service connection for low back strain and assigned a 10 percent rating, effective July 13, 1989.  The RO continued the 10 percent rating in May 1991 and August 1998 administrative decisions and in an October 1999 rating decision.  In an April 2007 rating decision, the RO assigned a 20 percent rating for the Veteran's low back strain with degenerative joint and disc disease, effective May 25, 2006.  

The Veteran filed a claim for increase on September 18, 2009.  In a May 2010 rating decision, the RO continued the 20 percent rating for the Veteran's low back.  The Veteran was notified of this decision by way of a letter dated June 7, 2010.  The Veteran submitted a notice of disagreement on September 20, 2011, in which he referenced the severity of his low back disability.  In October 2011 correspondence, the RO notified the Veteran that his notice of disagreement was not timely.  In an October 2011 statement, the Veteran reported that his notice of disagreement was with a September 2011 rating decision.  The Board notes that the September 2011 rating decision did not address the Veteran's low back disability.  As such, the Veteran did not file a timely notice of disagreement with the May 2010 rating decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2010 rating decision became final.  

The RO then construed the September 20, 2011 statement as a claim for increase.  

VA treatment records dated from May 2008 forward show that the Veteran was treated for chronic back pain and was prescribed medication.  The records do not include range of motion testing, notations of ankylosis or notations of bed rest prescribed by a physician.  

The Veteran was afforded a VA examination on August 12, 2014.  On range of motion testing, flexion was to 30 degrees with pain at zero degrees.

In a September 2014 rating decision, the RO assigned a 40 percent rating for the Veteran's back, effective September 20, 2011.  
The Board acknowledges the Veteran's and his representative's assertions during the June 2016 Board hearing.  However, as explained above, the May 2010 rating decision is final.  Therefore, the Board is legally precluded from finding September 18, 2009, to be the date of claim.  The Board also finds that no other correspondence or communication received by the VA prior to September 20, 2011, can be reasonably construed as an intent to file a formal or informal claim for an increased rating for the Veteran's service-connected low back disability.  As such, the Board must find that the appropriate date of claim is September 20, 2011. 

In regards to the date entitlement arose, the August 12, 2014, VA examination shows that forward flexion of the Veteran's lumbar spine was to 30 degrees with pain at zero degrees.  

The Board has also considered whether the effective date could be one year prior to September 20, 2011.  See 38 U.S.C. § 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2).  However, it is not factually ascertainable that an increase in disability had occurred within one year of the receipt of the Veteran's claim.  In this regard, there is no persuasive evidence which identified an increase in disability prior to the September 20, 2011 claim.  As noted above, VA treatment records show treatment for low back pain but do not include range of motion testing, notations of ankylosis or notations of bed rest prescribed by a physician necessary for a 40 percent rating.  Instead, the August 12, 2014, VA examination is the earliest date in which it was factually ascertainable that an increase in disability had occurred.  Accordingly, the effective date of the increased rating cannot be prior to September 20, 2011.

For these reasons, an effective date, prior to September 20, 2011, is not warranted for the assignment of a 40 percent rating for the Veteran's service connected low back disability.  Because the preponderance of the evidence is against the appeal for an earlier effective date, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2017).




ORDER

Entitlement to an effective date earlier than September 20, 2011, for the grant of a 40 percent rating for a low back disability is denied.  


REMAND

The Veteran contends that his right knee disability is secondary to his service-connected left knee disability.  The Veteran also contends that his bilateral leg numbness is secondary to his service-connected low back disability and/or his service connected left knee disability.  

In regards to his right knee disability, the Veteran was afforded a VA examination in September 2010.  The examiner concluded that it was less likely as not that a relationship exists between the right knee condition and the disability of the left knee.  The examiner stated that no evidence was found.  The examiner noted that the Veteran reported that most of the weight landed on his left knee.  

In regards to his bilateral leg numbness, the Veteran was afforded a VA examination in August 2012.  The examiner diagnosed peripheral nerve disease and paresthesia.  The examiner concluded that it was less likely than not that the claimed condition is related to his low back disability.  The examiner explained that there was no objective evidence on EMG for radiculopathy, therefore it is less likely than not that the Veteran's symptoms of bilateral leg numbness are due to or a result of his service-connected low back strain.  

In a July 2014 addendum opinion a VA examiner explained that the left knee disability and low back disability would not cause the bilateral sural sensory neuropathies.  The examiner explained that the bilateral sural sensory neuropathies are more likely caused by the Veteran's diabetes as part of his diabetic peripheral neuropathy.  

In another July 2014 addendum opinion, the examiner explained that review of the research literature did not result in findings related to dislocation of one patella and DDD of the same knee causing bilateral sural sensory nerve dysfunction.  The examiner explained that sural sensory nerve dysfunction is a common finding in diabetic peripheral neuropathy which is a common complication of diabetes.  

While the VA examiners concluded that the Veteran's right knee disability and bilateral leg numbness were not caused by the service-connected disabilities, the examiners do not address whether the Veteran's conditions were aggravated by his respective service connected conditions.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such the Veteran should be afforded a new VA examination to determine the nature and etiology of his right knee disability and bilateral leg numbness.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain a VA addendum opinion to the July 2014, August 2012, and September 2010 VA examination reports/addendums.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  

The examiner should address:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was AGGRAVATED beyond its natural progression by the Veteran's service connected left knee disability, to include as due to an altered gait.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg numbness was AGGRAVATED beyond its natural progression by the Veteran's service connected low back disability.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg numbness was AGGRAVATED beyond its natural progression by the Veteran's service connected left knee disability.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  

2. After completing the above, the claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


